Case 18-09243-JJG-11           Doc 317 Filed 04/25/19 EOD 04/25/19 13:36:25                     Pg 1 of 11
                              SO ORDERED: April 25, 2019.




                              ______________________________
                              Jeffrey J. Graham
                              United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

In re:                                                    )
                                                          )       Case No. 18-09243-JJG-11
         SCOTTY'S HOLDINGS, LLC,                          )
                                                          )       (Jointly Administered)
                                                          )
                         Debtor(s).1                      )

    ORDER (SECOND) AUTHORIZING AND APPROVING REJECTION OF CERTAIN
              UNEXPIRED LEASES AND EXECUTORY CONTRACTS

         Upon the second omnibus motion (the "Motion"; capitalized terms used but not defined

herein shall have the same meanings ascribed to them in the Motion) of the above-captioned

debtors and debtors in possession (collectively, the "Debtors") for entry of an order (this

"Order") authorizing and approving the rejection of certain unexpired leases of nonresidential

1    The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11; A Pots & Pans Production, LLC,
     Case No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-09245-JJG-11;
     Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case No. 18-
     09248-JJG-11; Scotty's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis,
     LLC, Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, LLC, Case No. 18-09252-JJG-
     11; Scotty's Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC,
     Case No. 18-09255-JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse
     Butler, LLC, Case No. 18-09257-JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.


                                                     1
Case 18-09243-JJG-11         Doc 317      Filed 04/25/19     EOD 04/25/19 13:36:25          Pg 2 of 11



real property and certain executory contracts; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and S.D.Ind. L.R. 83-8(a) of the United States District

Court for the Southern District of Indiana; and this Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final order

consistent with Article III of the United States Constitution; and this Court having found that

venue of this proceeding and the Motion in this District is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and this Court finding that notice of the Motion and of the hearing thereon has been

provided consistent with the case management procedures previously approved by the Court; and

this Court having found that the relief requested by the Motion is in the best interests of the

Debtors' estates, their creditors, and other parties in interest; and after due deliberation thereon;

and sufficient cause appearing therefor, it is hereby;

       ORDERED that the Motion is granted as provided herein; and it is further

       ORDERED that, pursuant to 11 U.S.C. § 365, each of the Rejected Leases set forth on

Exhibit A to this Order is rejected as of the later of (a) April 24, 2019 and (b) the date the

relevant premises is surrendered to the lessor thereof (as to each Rejected Lease, the "Effective

Lease Rejection Date"). On the Effective Lease Rejection Date, the relevant Debtor will turn

over any keys, alarm or other security codes, and anything else the relevant landlord may need to

obtain access to the premises; and it is further

       ORDERED that the Rejected Contracts set forth on Exhibit A to this Order are rejected,

as to each, as of the date set forth on Exhibit A to this Order for each such Rejected Contract (as

to each Rejected Contract, the "Effective Contract Rejection Date"), and it is further

       ORDERED, pursuant to sections 105(a) and 554(a) of the Code and Fed. R. Bankr. P.

6007, that any personal property remaining in any premises subject to the Rejected Leases is



                                                   2
Case 18-09243-JJG-11         Doc 317     Filed 04/25/19     EOD 04/25/19 13:36:25          Pg 3 of 11



abandoned by the Debtors as of the Effective Lease Rejection Date, subject, however, to the

interests of any third parties, and without waiver of any claim the relevant landlord may have

against the Debtors for the disposal of personal property so abandoned under the Code; and it is

further

          ORDERED that any claim related to a Rejected Lease or Rejected Contract set forth on

Exhibit A to this Order must be filed on or before May 31, 2019 or be forever barred; and it is

further

          ORDERED that nothing in this Order shall affect the following rights, all of which are

fully reserved: (a) the rights of any counter-party under a Rejected Lease or Rejected Contract to

assert any claims – including, without limitation, claims asserted to be entitled to administrative

priority status – against the Debtors or their estates and (b) the rights of the Debtors to oppose

any such claims on any basis; and it is further

          ORDERED that, notwithstanding the relief granted in this Order and any actions taken

pursuant to such relief, nothing in this Order shall be deemed: (a) an admission as to the validity

of any claim against a Debtor or the priority of such claim; (b) a waiver of the Debtors' right to

dispute any claim on any grounds; (c) a promise or requirement to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Order

or the Motion, or (e) a waiver of the Debtors' rights under the Code or any other applicable law;

and it is further

          ORDERED that all time periods set forth in this Order shall be calculated in accordance

with Fed. R. Bankr. P. 9006(a); and it is further

          ORDERED that notwithstanding anything to the contrary, the terms and conditions of

this Order shall be immediately effective and enforceable upon its entry; and it is further



                                                    3
Case 18-09243-JJG-11         Doc 317     Filed 04/25/19     EOD 04/25/19 13:36:25         Pg 4 of 11



          ORDERED that the Debtors and their agents are authorized to take all actions necessary

to effectuate the relief granted pursuant to this Order in accordance with the Motion; and it is

further

          ORDERED that all counterparties to the Rejected Leases and Rejected Contracts are

hereby enjoined from taking any action inconsistent with this Order.

                                                ###




                                                 4
                 Case 18-09243-JJG-11           Doc 317       Filed 04/25/19   EOD 04/25/19 13:36:25        Pg 5 of 11

                                 EXHIBIT A to SECOND OMNIBUS REJECTION ORDER

                                        Rejected Nonresidential Real Property Leases
                                                 (alphabetically by landlord)


                        EFFECTIVE LEASE REJECTION DATE: the later of (a) April 24, 2019 and
                              (b) the date the relevant premises is surrendered to the landlord


Landlord                         Debtor party                   Lease                         Address of Premises

 Precedent Countryside           Scotty's Indianapolis, LLC     Lease Agreement dated as of   3905 East 96th Street
  Acquisitions, LLC                                             March, 2006 with PP            Indianapolis, IN 46240
 Attn: General Manager                                          Indianapolis III Project
 SCP Management, LLC                                            Corporation and any and all
 9449 Priority Way West Drive                                   amendments, modifications,
 Suite 105                                                      addendums, or revisions
 Indianapolis, IN 46240                                         thereto, including, without
                                                                limitation, the First
 and                                                            Amendment To Lease dated
                                                                March 12, 2015
 c/o RPO Property Management
2929 Arch Street, 28th Floor
Philadelphia, PA 19104-2868

Jeffrey A. Hokanson
Ice Miller LLP
One American Square, Ste. 2900
Indianapolis, IN 46282-0200
jeff.hokanson@icemiller.com

John C. Cannizzaro
Ice Miller LLP
250 West Street, Suite 700
Columbus, OH 43215-7509
john.cannizzaro@icemiller.com



                                                                1
                  Case 18-09243-JJG-11     Doc 317      Filed 04/25/19   EOD 04/25/19 13:36:25        Pg 6 of 11

Landlord                    Debtor party                  Lease                        Address of Premises
The Retail Center At        A Pots & Pans Production,     Lease Agreement dated        3855 E. 96th Street
 Precedent Park, L.P.        LLC                          August 9, 2011 with The      Suites H, I, J, and K
12220 N. Meridian Street                                  Retail Center At Precedent   Indianapolis, IN 46240
Suite 155                                                 Park, L.P. and any and all
Carmel, IN 46032                                          amendments, modifications,
and                                                       addendums, or revisions
                                                          thereto
E. Davis Coots
Coots, Henke & Wheeler
255 E. Carmel Drive
Carmel, IN 46032-2689




                                 [Continued on next page with "Rejected Contracts"]




                                                          2
            Case 18-09243-JJG-11        Doc 317      Filed 04/25/19         EOD 04/25/19 13:36:25      Pg 7 of 11



                                              Rejected Contracts
                                        (alphabetically by counter-party)

Counter-party                    Debtor party                 Contract                       Effective Contract
                                                                                             Rejection Date

Alliance Funding Group          Scotty's Holdings, LLC        (i) Lease Agreement          December 31, 2018
3745 W. Chapman Ave., Suite 200                               (without a lease number) for
Orange, CA 92868                                              certain restaurant
                                                              equipment, including beer
FAX: (800) 257-0395                                           system, dated November
Phone: (800) 978-8817                                         22, 2017 and any and all
                                                              amendments, modifications,
                                                              addendums, schedules, or
                                                              revisions thereto

                                                              (ii) Master Lease
                                                              Agreement No. 17-8835 for
                                                              certain restaurant
                                                              equipment, dated November
                                                              22, 2017 and any and all
                                                              amendments, modifications,
                                                              addendums, schedules, or
                                                              revisions thereto, including
                                                              Schedule No. 01 and
                                                              Authorization Agreement
                                                              for Pre-Authorized
                                                              Payments

Aramark Uniform Services        A Pots & Pans Production,     Service Agreement dated        April 24, 2019
 (a division of ARAMARK          LLC                          December 29, 2017 and any
 Uniform & Career Apparel, LLC)                               and all amendments,
115 North First Street          [Agreement covers the         modifications, addendums,
Burbank, CA 91502               following locations:          or revisions thereto
                                Bloomington, IN; Fort
Eric Schamp, COO                Wayne, IN; Mishawaka, IN;
Fax: (502) 635-8796             West Lafayette, IN, and Waco,
                                TX]
                                                       3
             Case 18-09243-JJG-11            Doc 317     Filed 04/25/19      EOD 04/25/19 13:36:25       Pg 8 of 11

Counter-party                         Debtor party                Contract                     Effective Contract
                                                                                               Rejection Date

Bigart Ecosystems, LLC                A Pots & Pans Production,   Wisetail Application       April 24, 2019
  d/b/a Wisetail                       LLC                        Services Agreement (ASA)
212 S. Wallace, Suite B2                                          entered into December 28,
Bozeman, MT 59715                                                 2017 and any and all
                                                                  amendments, modifications,
Attn: Ali Knapp, President                                        addendums, or revisions
                                                                  thereto

Brewers Supply Group, Inc.,           Scotty's Thr3e Wise Men     (i) Malt Agreement dated     April 24, 2019
 d/b/a "BSG CraftBrewing"              Brewing Company, LLC       February 17, 2016 and any
800 West 1st Ave.                                                 and all amendments,
Shakopee, MN 55379                                                modifications, addendums,
Attn: Ian Ward, President                                         or revisions thereto
iward@bsgcraft.com
                                                                  (ii) Annual Supply
Chris German                                                      Agreement with effective
cgerman@bsgcraftbrewing.com                                       date of March 17, 2017 and
                                                                  any and all amendments,
                                                                  modifications, addendums,
                                                                  or revisions thereto

Hitachi Capital America Corp.         Scotty's Holdings, LLC      Master Lease Agreement      December 31, 2018
7808 Creekridge Circle, Suite 250                                 No. 17-8835 for certain
Edina, MN 55439                                                   restaurant equipment, dated
(as purported successor in interest                               November 22, 2017 and any
 to certain lease interests of                                    and all amendments,
 Alliance Funding Group)                                          modifications, addendums,
                                                                  schedules, or revisions
c/o Jacob B. Sellers, Esq.                                        thereto, including Schedule
Bernick Lifson, P.A.                                              No. 01
5500 Wayzata Blvd., Suite 1200
The Colonnade
Minneapolis, MN 55416
FAX: (763) 546-1003
Phone: (763) 546-7542
jsellers@bernicklifson.com

                                                           4
             Case 18-09243-JJG-11        Doc 317     Filed 04/25/19      EOD 04/25/19 13:36:25         Pg 9 of 11

Counter-party                     Debtor party                Contract                       Effective Contract
                                                                                             Rejection Date

Mojo Media Labs, Inc. (f/k/a      Scotty's Holdings, LLC
 SpinWeb Internet Media, Inc.)

SEE BELOW FOR "SpinWeb
Internet Media, Inc."

Right On Interactive, LLC         A Pots & Pans Production,   Master Agreement for           April 24, 2019
Attn: Tom Long                     LLC                        database services and any
6075 Lakeside Blvd.                                           and all amendments,
Suite 201                                                     modifications, addendums,
Indianapolis, IN 46278                                        or revisions thereto and any
accounting@rightoninteractive.com                             order forms associated
                                                              therewith

SpinWeb Internet Media, Inc.      Scotty's Holdings, LLC      Website Design,                April 24, 2019
 (n/k/a Mojo Media Labs, Inc.)                                Development, and/or
8500 Keystone Xing, Suite 420                                 Marketing Services
Indianapolis, IN 46240                                        Agreement effective as of
                                                              April 30, 2015 and any and
                                                              all amendments,
                                                              modifications, addendums,
                                                              or revisions thereto

S.S. Steiner Inc.                 Scotty's Thr3e Wise Men     (i) Steiner Hop Pellet Offer April 24, 2019
655 Madison Avenue                 Brewing Company, LLC       - Rev 1 dated April 21,
New York, NY 10065-8078                                       2016 and any and all
                                                              amendments, modifications,
Attn: Doug Wilson                                             addendums, or revisions
FAX: (212) 593-4238                                           thereto
Phone: (212) 838-8900
dwilson@hopsteiner.com                                        (ii) Crop 2017-2019
                                                              Contract Modification
                                                              Proposal dated April 24,
                                                              2018 and any and all
                                                              amendments, modifications,
                                                              addendums, or revisions
                                                              thereto
                                                       5
            Case 18-09243-JJG-11   Doc 317        Filed 04/25/19     EOD 04/25/19 13:36:25      Pg 10 of 11

Counter-party                Debtor party                 Contract                    Effective Contract
                                                                                      Rejection Date

Universal Linen Service      Scotty's Brewhouse, LLC      Service Agreement dated     April 24, 2019
1807 Commerce Road           [Muncie, IN location]        August 24, 2017 and any
Louisville, KY 40208                                      and all amendments,
                                                          modifications, addendums,
Eric Schamp, COO                                          or revisions thereto
Fax: (502) 635-8796


Universal Linen Service      Scotty's Brewhouse           Service Agreement and any   April 24, 2019
1807 Commerce Road            Butler, LLC                 and all amendments,
Louisville, KY 40208                                      modifications, addendums,
                                                          or revisions thereto
Eric Schamp, COO
Fax: (502) 635-8796

Universal Linen Service      Scotty's Brewhouse           Service Agreement dated     April 24, 2019
1807 Commerce Road            Carmel, LLC                 August 24, 2017 and any
Louisville, KY 40208                                      and all amendments,
                                                          modifications, addendums,
Eric Schamp, COO                                          or revisions thereto
Fax: (502) 635-8796

Universal Linen Service      Scotty's Brewhouse           Service Agreement dated     April 24, 2019
1807 Commerce Road           Downtown                     September 13, 2017 and
Louisville, KY 40208          Indianapolis, LLC           any and all amendments,
                                                          modifications, addendums,
Eric Schamp, COO                                          or revisions thereto
Fax: (502) 635-8796

Universal Linen Service      Scotty's Indianapolis, LLC   Service Agreement dated     April 24, 2019
1807 Commerce Road           [96th Street location]       August 24, 2017 and any
Louisville, KY 40208                                      and all amendments,
                                                          modifications, addendums,
Eric Schamp, COO                                          or revisions thereto
Fax: (502) 635-8796



                                                    6
            Case 18-09243-JJG-11       Doc 317    Filed 04/25/19      EOD 04/25/19 13:36:25      Pg 11 of 11

Counter-party                    Debtor party              Contract                    Effective Contract
                                                                                       Rejection Date

Universal Linen Service          Scotty's Thr3e Wise Men   Service Agreement dated     April 24, 2019
1807 Commerce Road                Brewing Company, LLC     August 24, 2017 and any
Louisville, KY 40208                                       and all amendments,
                                                           modifications, addendums,
Eric Schamp, COO                                           or revisions thereto
Fax: (502) 635-8796
Wisetail LMS (a/k/a Bigart
Ecosystems, LLC)

SEE ABOVE FOR "Bigart
Ecosystems, LLC"

YCH Hops (a/k/a Yakima Chief –   Scotty's Thr3e Wise Men   Contract dated May 11,     April 24, 2019
 Hopunion, LLC)                   Brewing Company, LLC     2017 for Customer Number
203 Division Street                                        THR019 and any and all
Yakima, WA 98902                                           amendments, modifications,
                                                           addendums, or revisions
Scott Eschbach, CFO                                        thereto
FAX: (800) 952-4874
Phone: (800) 952-4873




                                                     7
